PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/493,569
Filing Date: 21 Apr 2017
Appellant(s): Narayanan et al.



__________________
David J. Muzilla
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/14/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/21/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
	
Claims 1, 3, 4, 6, 8-11, 13, 14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Beeson et al (US 2016/0207135) in view of Normando (US 3,370,151), Kearney (US 4,399,346), and Wills et al (US 2012/0291172). 
Beeson shows the welding system claimed including a power source (212) that outputs a welding current to an electrode (16) to create an arc to form a weld puddle in a workpiece (24), a welding helmet (20) having a shell (306) and a filtered viewing window (304) via viewing cameras (302a, 302b) wherein the helmet further includes a thermal sensing device integrated with such as an image sensor (416) that senses thermal energy of a welding environment including a temperature of a weld joint/puddle or the workpiece (also see para [0064]-[0067]), a transmitter device (406) to wirelessly transmit the thermal data/image (also see Figure 4 and para [0029]-[0037]), a controller (210) to wirelessly receive and analyze/process data which would including the thermal data from the transmitter device and generate control parameters that are provided to the power supply (212)  wherein the power source is further controlled and modified in response to the control parameter (also see para [0019]-[0021], and Figures 6 and 8). 
Normando shows a welding puddle having its thermal gradients or thermal  variations during the welding operation as illustrated in Figure 3 wherein such thermal data is detected by a thermal sensing device (22). 
Kearney also shows a welding puddle having its thermal gradients or variations as the welding is performed as illustrated in Figure 4.  
Wills shows it is known for a thermal sensing device such as a camera/sensor that senses both visible and thermal characteristics of welding environment that includes a workpiece, an electrode, and a molten puddle wherein the thermal characteristic of includes a thermal or temperature mapping of the weld puddle with a spatial filtering and a temporal filter that shows a thermal spectrum information of the working process. Also see para [0014], para [0023] to [0025]. Such thermal spectral information is deemed to show both the spatial and temporal thermal information/gradients. 
In view of Normando, Kearney, and Wills, it would have been obvious to one of ordinary skill in the art to adapt Beeson with the thermal sensing device that senses the thermal data that includes the spatial and temporal thermal gradients of the weld puddle that would further enable the user to monitor and control the desired welding operations to predictably yield the desired weld quality.
	With respect to claims 3, 4, 13 and 14 Beeson shows the control parameters including welding parameters such as a current, a voltage, or a wire feed speed command that is controlled or adjusted. Also see para [0060]-[0062].

	With respect to claims 8, 9, 17 and 18, Beeson further shows the data including the thermal data by the image sensor that is processed by an electronic or a processing circuitry wherein such processing circuitry includes an algorithm or a program that is executed by a computer or processor having memory to output the control parameters. Also see [0019], [0062], and [0068]-[0070].
	With respect to claim 10, Beeson shows a welding torch (504) that accommodates the welding wire/electrode. Also see Figures 5A-5C.  
	With respect to claim 19, Beeson further shows an antenna (402) connected to the transmitter device (406) that transmits the control parameters to a controller (210) or a power source (212) via the controller (210). 

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Beeson in view of Normando, Kearney, and Wills as applied to claims 1, 3, 4, 6, 8-11, 13, 14 and 17-19 above and further in view of Becker et al (US 2009/0231423).
Beeson in view of Normando, Kearney, and Wills shows the welding system claimed including the welding helmet but does not show a rechargeable battery. 
Becker shows it is known to provide a welding helmet with a rechargeable battery (56) to power electronic devices of the welding helmet.
In view of Becker, it would have been obvious to one of ordinary skill in the art to adapt Beeson, as modified by Normando, Kearney, and Wills, with a rechargeable . 

Claim 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Beeson in view of Normando, Kearney, and Wills as applied to claims 1, 3, 4, 6, 8-11, 13, 14 and 17-19 above and further in view of Kaufman et al (US 2006/0131291) or Stava et al (US 6,160,241).
Beeson in view of Normando, Kearney, and Wills shows the welding system claimed including the welding helmet but does not show a look-up table. 
Kaufman shows it is known to provide a welding system with a look up table or data map that can be accessed by a controller to determine a welding operation parameter including a weld power based on a welding data such as a wire feed speed. Also see para [0028]. 
Stava also shows it is known to provide a welding system with a look up table wherein a welding parameter such as a welding current is outputted based on a welding operation condition such as a wire/electrode stick voltage, which changes the temperature of a weld puddle, to further control the welding operation. Also see column 4, lines 1-12; column 13, lines 44-64.
In view of Kaufman or Stava, it would have been obvious to one of ordinary skill in the art to adapt Beeson, as modified by Normando, Kearney, and Wills, with a look up table, which would have been stored in a memory storage of the processor wherein a given data/condition which can be a thermal data or any other suitable data is used as . 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Beeson in view of Normando, Kearney, and Wills as applied to claims 1, 3, 4, 6, 8-11, 13, 14 and 17-19 above and further in view of Friedl et al (US 6,734,393). 
Beeson in view of Normando, Kearney, and Wills shows the welding helmet claimed except for a communication cable. 
Friedl shows it is known to provide a welding helmet with a transmitter that can transmit signals/data wireless or with a wired communication cable (35) to a controller (2) that controls power to a welding torch. 
In view of Friedl, it would have been obvious to one of ordinary skill in the art to adapt Beeson, as modified by Normando, Kearney, and Wills, with the transmitter that can transmit signals or data such as the control parameters wirelessly or with a communication cable/wire since such data transferring is well known in the art that would allow the user to send and receive signals/data. 

(2) Response to Argument
	Appellant argues none of Beeson, Normando, Kearney, or the combination thereof teach or suggest any motivation for sensing thermal energy of all three of a workpiece, an electrode, and a weld puddle and generating thermal data that includes both spatial thermal gradients and temporal thermal gradients. Appellant further argues 
	It is noted that Beeson shows a welding system including a welding helmet with a thermal sensing device/camera with filters for capturing infrared-ultraviolet spectrum images (para 0024 and 0067) that monitors or determines temperatures/thermal data of the weld puddle wherein a controller analyzes the data. Normando and Kearney are applied to show thermal gradients determined by thermal sensing devices wherein Kearney further shows the sensing device with a spectral filter (40) that filters the spectral/infrared radiation. And, as Wills shows the thermal sensing device having not only a spectral filtering but also a temporal filtering (para 0023-0025) for monitoring and measuring thermal characteristics of a molten puddle, the thermal data regarding a molten puddle would include not only the spatial thermal gradients/characteristics but also the temporal thermal gradients/characteristics. 
	Appellant argues that while Wlls is concerned with spatial filtering and temporal filtering of infrared images, Wills is not at all concerned with generating data representing thermal gradients let alone both spatial and temporal thermal gradients. But, this argument is not deemed persuasive since as Kearney shows a spatial filter (40) for filtering spatial thermal gradients, the temporal filtering of Wills would show filtering temporal thermal gradients/characteristics. 
It is also noted that while Normando and Kearney are not applied to show the thermal data including temporal thermal gradients, such temporal thermal gradients would have been associated with the molten puddle of Normando and Kearney as successive temperature profiles/gradients are illustrated as shown in Figure 3 and 
	Thus, the combination of the references is deemed to meet the claimed system/structure and is deemed proper as the applied references are also deemed to be in the same field of endeavor which is in the field of welding system utilizing thermal sensing devices for sensing and monitoring thermal data of a molten weld puddle.    
	For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/SANG Y PAIK/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        


Conferees:

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                        

/NATHANIEL E WIEHE/Supervisory Patent Examiner
Art Unit 3700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),